Case 2:16-cr-00174-JDL Document 187 Filed 01/22/21 Page 1 of 2        PageID #: 702




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

UNITED STATES OF AMERICA               )
                                       )
                                       )
                   v.                  ) 2:16-cr-00174-JDL
                                       )
WENDER SANTOS,                         )
                                       )
      Defendant.                       )


          ORDER ON MOTION FOR COMPASSIONATE RELEASE
                              AND RELEASE PLAN

      Pursuant to the Order on Motion for Compassionate Release issued on January

11, 2021 (ECF No. 183), Wender Santos’s previously imposed sentence of

imprisonment which was imposed on October 16, 2018, (ECF No. 132) is reduced to

time served subject to: (1) the release plan approved by the U.S. Probation and

Pretrial Services Office (ECF No. 186); (2) the previously imposed conditions of

supervised release for a term of 3 years from the date of his release (ECF No. 132);

and (3) a period of self-quarantine pursuant to the relevant public health guidance,

to be determined by Santos’s assigned Probation Officer.

      On January 20, 2021, I received a release plan submitted by Santos’s counsel,

which was unopposed by the Government and approved by the U.S. Probation and

Pretrial Services Office (ECF No. 186). After review of the proposed plan, along with

my review of a status report submitted by the U.S Probation and Pretrial Services

Office that indicates approval of Santos’s proposed residence (ECF No. 184), it is

ORDERED that:

                                         1
Case 2:16-cr-00174-JDL Document 187 Filed 01/22/21 Page 2 of 2      PageID #: 703




     1. Santos’s sentence of imprisonment is reduced to time served;

     2. Santos shall be immediately released from FCI Berlin;

     3. Upon his release and return to Massachusetts, Santos shall commence a

        period of self-quarantine pursuant to the relevant public health guidelines

        for individuals travelling to Massachusetts from out of state, to be

        determined by Santos’s assigned Probation Officer;

     4. Santos shall abide by the release plan approved by the U.S. Probation and

        Pretrial Services Office (ECF No. 186); and

     5. Upon Santos’s release from custody, he shall commence a three-year term

        of supervised release subject to the conditions of supervised release

        previously ordered by the Court (ECF No. 132).

     SO ORDERED.


     Dated: January 22, 2021



                                                   /s/ JON D. LEVY
                                             CHIEF U.S. DISTRICT JUDGE




                                        2
